IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00291-CR

NATHAN ADCOCK,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2009-1375-C1


                          MEMORANDUM OPINION


      On February 1, 2010, appellant, Nathan Adcock, entered a plea of guilty to the

charged offense of burglary of a habitation, a state-jail felony. See TEX. PENAL CODE

ANN. § 30.02(a) (West 2011). The trial court accepted appellant’s guilty plea, sentenced

him to two years’ incarceration in a state-jail facility with a $200 fine, suspended the

sentence, and placed him on community supervision for five years.

      Subsequently, the State filed original and first amended motions to revoke

appellant’s community supervision, asserting fifteen violations of the terms and
conditions of appellant’s community supervision.        In its first amended motion to

revoke, the State alleged, among other things, that appellant failed to obtain permission

to change his residence, consumed marihuana on numerous occasions, failed to

participate in court-ordered outpatient treatment and GED classes, failed to work

sixteen hours of court-ordered community-service restitution, and failed to pay various

court-ordered fees.

         Thereafter, the trial court conducted a hearing on the State’s first amended

motion to revoke appellant’s community supervision.           At the hearing, appellant

pleaded “true” to fourteen of the violations alleged in the State’s motion to revoke and

“not true” to the fifteenth allegation, which pertained to appellant’s responsibility to

pay $1,685 in court-ordered restitution. At the conclusion of the hearing, the trial court

accepted appellant’s pleas of “true,” reinstated the originally-imposed jail sentence, and

ordered that appellant be incarcerated in the State-Jail Division of the Texas Department

of Criminal Justice for two years.

       On the same day as the hearing on the State’s first amended motion to revoke,

appellant signed a “Waiver of Appeal,” wherein appellant agreed to the following:

       I desire to WAIVE each and all of my rights to Appeal, including the filing
       of a Motion for New Trial, requesting permission to appeal, appealing
       matters raised by written motion prior to trial, giving Notice of Appeal,
       appealing the Judgment, Sentence[,] or Order of the Court, and a free
       record, transcript and attorney on appeal. I make this WAIVER freely,
       intelligently[,] and voluntarily. I desire to accept the Sentence or Order of
       the Court, and ask the Court to allow me to WAIVE ALL RIGHTS I HAVE
       TO APPEAL. I ask the Court to approve this Waiver, which will render
       the Judgment, Sentence[,] or Order of the Court FINAL in all respects.




Adcock v. State                                                                        Page 2
And based on appellant’s signed waiver, the trial court indicated in its certification of

appellant’s right to appeal that appellant has waived his right to appeal.

       Nevertheless, on August 2, 2012, appellant filed a pro se notice of appeal seeking

to challenge the trial court’s revocation of his community supervision. Upon receiving

appellant’s pro se notice of appeal, we sent appellant a letter on August 22, 2012,

informing him that his appeal is subject to dismissal because he signed a waiver of his

appellate rights and because the trial court indicated, in its certification of appellant’s

right to appeal, that appellant has waived his right to appeal.          In our letter, we

requested that appellant file, within twenty-one days of the date of the letter, a response

showing grounds for continuing this appeal. More than twenty-one days later, we

received a response from appellant; however, this response does not provide grounds

for continuing the appeal. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (stating that an appellate court must dismiss an appeal “without further action,

regardless of the basis for the appeal” if the trial court’s certification shows there is no

right to appeal); Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003) (holding

that an appellant who has executed a waiver of appeal in a non-negotiated plea could

not appeal without securing the permission of the trial court); but see Bone v. State, 77
S.W.3d 828, 837 n.30 (Tex. Crim. App. 2002) (noting that a defendant may submit

ineffective assistance of counsel claims for review on the merits in an application for

writ of habeas corpus); Thompson v. State, 9 S.W.3d 808, 814-15 (Tex. Crim. App. 1999)

(same).



Adcock v. State                                                                       Page 3
       Accordingly, this appeal is hereby dismissed.1 See TEX. R. APP. P. 25.2(d), 43.2(f);

see also Moran v. State, No. 10-11-00039-CR, 2011 Tex. App. LEXIS 5612 (Tex. App.—

Waco July 20, 2011, pet. ref’d) (mem. op., not designated for publication).




                                                           AL SCOGGINS
                                                           Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed December 20, 2012
Do not publish
[CR25]




       1   In light of our disposition, all pending motions in this appeal are dismissed as moot.

Adcock v. State                                                                                     Page 4